Exhibit 10.2

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), is entered into effective
as of June 24, 2019, (the “Effective Date”), by and between Clearside
Biomedical, Inc., a Delaware corporation (the “Company”), and Thomas Ciulla (the
“Executive”), an individual residing in Indiana.

 

W I T N E S S E T H:

WHEREAS, the Company and Executive desire to set forth the terms and conditions
of the Executive’s employment from and after the Effective Date.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
herein, and of other good and valuable consideration, including the employment
of the Executive by the Company and the compensation to be received by the
Executive from the Company from time to time, and specifically the compensation
to be received by the Executive pursuant to Section 4   hereof, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending
legally to be bound, hereby agree as follows:

 

1.Employment.  The Company hereby employs the Executive and the Executive hereby
accepts employment as the Chief Medical Officer of the Company upon the terms
and conditions of this Agreement.

 

2.Duties.  The Executive shall faithfully perform all duties of the Company
related to the position or positions held by the Executive, including but not
limited to all duties set forth in this Agreement and/or in the Bylaws of the
Company related to the position or positions held by the Executive and all
additional duties that are prescribed from time to time by the Chief Executive
Officer of the Company.  The Executive shall devote the Executive’s full time
and attention to the performance of the Executive’s duties and responsibilities
on behalf of the Company and in furtherance of its best interests; provided,
however, that the Executive, subject to the Executive’s obligations hereunder,
shall also be permitted to continue to practice medicine <15% work-week, make
personal investments, perform reasonable volunteer services and, with the prior
consent of the Company, serve on outside boards of directors for non-profit
corporations.  The Executive shall comply with all Company policies, standards,
rules and regulations (the “Company Policies”) and all applicable government
laws, rules and regulations that are now or hereafter in effect.  The Executive
acknowledges receipt of copies of all written Company Policies that are in
effect as of the date of this Agreement.

 

3.Term.  Unless earlier terminated as provided herein, the initial term of this
Agreement shall commence on the Effective Date and shall continue until December
31, 2019.  Thereafter, this Agreement shall automatically renew on a
year-to-year basis on the same terms and conditions set forth herein
unless:  (a) earlier terminated or amended as provided herein or (b) either
party gives written notice of non-renewal at least sixty (60) days prior to the
end of the initial term or any renewal term of this Agreement.  The initial term
of this Agreement and all renewals thereof are referred to herein as the “Term.”

 

 

--------------------------------------------------------------------------------

 

4.Compensation.  During the Term, as compensation for the services rendered by
the Executive under this Agreement, the Executive shall be entitled to receive
the following (all payments are subject to applicable withholdings):

 

(a)Base Salary.  The Executive shall receive a monthly salary at a rate of
$27,083.33 (equal to an annual salary rate of $325,000) payable in accordance
with the then-current payroll schedule of the Company (the “Base Salary”).  The
Executive's salary may be increased from time to time by the Board of Directors
of the Company (the “Board”).  

 

(b)Bonuses.  The Executive shall be eligible to participate in all bonus or
similar incentive plans adopted by the Board.  The amount awarded, if any, to
the Executive under any bonus or incentive plan shall be in the discretion of
the Board or any committee administering such plan, based on its assessment of
the Executive’s and the Company’s performance during the relevant period, but it
is the expectation of the Company that any such bonus would be up to 35% of the
Executive’s then-current annual Base Salary (the “Target Bonus”).  If a bonus is
awarded, unless otherwise specifically provided by the Board or committee
administering such plan, it shall be paid between January 1 and March 15 of the
year following the year in which such bonus was earned.

 

(c)Options.  In connection with the Executive’s employment, the Company has
issued to the Executive options to purchase 120,000 shares of the common stock
of the Company (the “Options”).  The Options shall vest over a four year period
as set forth in greater detail in a stock option agreement.  During the Term of
this Agreement, Executive will be eligible to receive additional stock options,
restricted stock grants, or other equity incentive awards under or outside of
any current or successor equity incentive plans of the Company, as the Board in
its sole discretion determines to be appropriate (any such awards, collectively
with the Options, “Equity Awards”).  

 

(d)Benefits.  The Executive shall be entitled to receive those benefits provided
from time to time to other executive employees of the Company, in accordance
with the terms and conditions of the applicable plan documents, provided that
the Executive meets the eligibility requirements thereof.  All such benefits are
subject to amendment or termination from time to time by the Company without the
consent of the Executive or any other employee of the Company.

 

(e)Vacation.  The Executive shall be entitled to four (4) weeks paid vacation
per calendar year (with the vacation for any partial year being prorated) and
shall be entitled to carry over one-half of the total Vacation days earned in
one calendar year to the subsequent calendar year; provided, however, that in no
event may the Executive carry over more than two (2) weeks of paid vacation into
a subsequent year.  Upon the termination of the Executive’s employment with the
Company, no cash shall be paid in lieu of accrued but unused vacation.

 

(f) Annual Physical Exam. The Company shall bear the cost of one comprehensive
physical examination per calendar year.

 

2

H#628229

--------------------------------------------------------------------------------

 

(g)Business Expenses.  The Company shall pay, or reimburse the Executive for,
all reasonable expenses incurred by the Executive directly related to conduct of
the business of the Company; provided that, the Executive complies with the
Company’s policies for the reimbursement or advancement of business expenses
that are now or hereafter in effect.  

(h)Expense Reimbursement for Travel.  In connection with the anticipated
attendance at the corporate office three weeks each month, the Company shall
reimburse the Executive up to $25,000.00 per calendar year under the Company’s
Travel and Expense Policy.  

 

5.Termination.  This Agreement and the Executive’s employment by the Company
shall or may be terminated, as the case may be, as follows:

 

(a)Termination upon Expiration of the Term.  This Agreement and the Executive’s
employment by the Company shall terminate upon the expiration of the Term,
unless renewed.

 

(b)Termination by the Executive.  The Executive may terminate this Agreement and
Executive’s employment by the Company:

 

(i) for “Good Reason” (as defined herein).  For purposes of this Agreement,
“Good Reason” shall mean, the existence, without the consent of the Executive,
of any of the following events:  (A) the Executive’s duties and responsibilities
or salary are substantially reduced or diminished; (B) the Company materially
breaches its obligations under this Agreement; or (C) the Executive’s place of
employment is relocated by more than fifty (50) miles.  In addition to any
requirements set forth above, in order for any of the above events to constitute
“Good Reason”, the Executive must (X) provide written notice to the CEO or the
Board of the existence of the event within thirty (30) days of the initial
existence of the event, after which date the Company shall have sixty (60) days
to cure the event which otherwise would constitute “Good Reason” hereunder, and
(Y) notify Company in writing and with specificity if the Company’s cure was
insufficient, and if such notice is provided, the Executive must terminate the
Executive’s employment with the Company for such “Good Reason” no later than
sixty (60) days after the end of the Company’s cure period set forth in (X),
above.   

(ii)Other than for Good Reason thirty (30) days after notice to the Company.

 

(c)Termination by the Company.  The Company may terminate this Agreement and the
Executive’s employment by the Company upon notice to the Executive (or
Executive’s personal representative):

 

(i)at any time and for any reason;

 

(ii)upon the death of the Executive, in which case this Agreement shall
terminate immediately; provided that, such termination shall not prejudice any
benefits payable to the Executive’s spouse or beneficiaries which are fully
vested as of the date of death;

 

3

H#628229

--------------------------------------------------------------------------------

 

(iii)if the Executive is “permanently disabled” (as defined herein), in which
case this Agreement shall terminate immediately; provided that, such termination
shall not prejudice any benefits payable to the Executive, the Executive’s
spouse or beneficiaries which are fully vested as of the date of the termination
of this Agreement.  For purposes of this Agreement, the Executive shall be
considered “permanently disabled” when a qualified medical doctor mutually
acceptable to the Company and the Executive or the Executive’s personal
representative shall have certified in writing that:  (A) the Executive is
unable, because of a medically determinable physical or mental disability, to
perform substantially all of the Executive’s duties, with or without a
reasonable accommodation, for more than one hundred and eighty (180) calendar
days measured from the last full day of work; or (B) by reason of mental or
physical disability, it is unlikely that the Executive will be able, within one
hundred and eighty (180) calendar days, to resume substantially all business
duties and responsibilities in which the Executive was previously engaged and
otherwise discharge the Executive’s duties under this Agreement;

 

(iv)upon the liquidation, dissolution or discontinuance of business by the
Company in any manner or the filing of any petition by or against the Company
under any federal or state bankruptcy or insolvency laws, which petition shall
not be dismissed within sixty (60) days after filing; provided that, such
termination shall not prejudice the Executive’s rights as a stockholder or a
creditor of the Company; or

 

(v)"for cause" (as defined herein).  “For cause” shall be determined by the
Board by a majority vote without the participation of the Executive in such vote
and shall mean:

 

(A)Any material breach of the terms of this Agreement by the Executive, or the
failure of the Executive to diligently and properly perform the Executive’s
duties for the Company or the Executive’s failure to achieve the objectives
specified by the CEO or the Board , which breach or failure is not cured within
thirty (30) days after written notice thereof;

 

(B)The Executive’s misappropriation or unauthorized use of the Company’s
tangible or intangible property, or breach of the Proprietary Information
Agreement (as defined herein) or any other similar agreement regarding
confidentiality, intellectual property rights, non-competition or
non-solicitation;

 

(C)Any material failure to comply with the Company Policies or any other
policies and/or directives of the Board, which failure is not cured within
thirty (30) days after written notice thereof; provided, however, in the case of
failure to comply with Company Policies related to harassment, unlawful
discrimination, retaliation or workplace violence a thirty (30) day cure period
and written notice thereof is not required;

 

(D)The Executive’s use of illegal drugs or any illegal substance, or the
Executive’s use of alcohol in any manner that materially interferes with the
performance of the Executive’s duties under this Agreement;

4

H#628229

--------------------------------------------------------------------------------

 

 

(E)Any dishonest or illegal action (including, without limitation, embezzlement)
or any other action whether or not dishonest or illegal by the Executive which
is materially detrimental to the interest and well-being of the Company,
including, without limitation, harm to its reputation;

 

(F)The Executive’s failure to fully disclose any material conflict of interest
that the Executive may have with the Company in a transaction between the
Company and any third party which is materially detrimental to the interest and
well-being of the Company; or

 

(G)Any adverse action or omission by the Executive which would be required to be
disclosed pursuant to public securities laws or which would limit the ability of
the Company or any entity affiliated with the Company to sell securities under
any Federal or state law or which would disqualify the Company or any affiliated
entity from any exemption otherwise available to it.

 

(d)Obligations of the Company Upon Termination.

 

(i)Upon the termination of this Agreement:  (A) pursuant to the expiration of
the Term upon notice of non-renewal of the Term given by the Executive; (B) by
the Executive pursuant to paragraph 5(b)(ii); or (C) by the Company pursuant to
paragraph 5(c)(ii), (iii), (iv), or (v), the Company shall have no further
obligations hereunder other than the payment of all compensation and other
benefits payable to the Executive through the date of such termination which
shall be paid on or before the Company’s next regularly scheduled payday unless
such amount is not then-calculable, in which case payment shall be made on the
first regularly scheduled payday after the amount is calculable.  

(ii)Upon termination of this Agreement: Except as provided for in Section
5(d)(iii) in the case of a Termination of this Agreement in Connection with a
“Change in Control” or “Corporate Transaction” (as each such term is defined in
the Clearside Biomedical, Inc. 2016 Stock Incentive Plan, as amended from time
to time): (A) by the Executive pursuant to paragraph 5(b)(i), or (B) by the
Company pursuant to paragraph 5(c)(i) or upon notice of non-renewal of the Term
given by the Company and, in any such case, provided that the Executive first
executes and does not revoke a release and settlement agreement in the form
acceptable to the Company within the time period then-specified by the Company
but in any event no later than sixty (60) days after the date of termination
(the “Release”):  

(1) the Company shall pay the Executive an amount equal to 12 months of
Executive’s then-current Base Salary (less all applicable deductions) payable in
installments in accordance with the then-current generally applicable payroll
schedule of the Company commencing on the first regularly scheduled pay date of
the Company processed after Executive has executed, delivered to the Company and
not revoked the Release;

(2)provided that the Executive has been employed for at least six (6) months
during the calendar year of the termination of this Agreement, the Company shall
pay the Executive an amount equal to the prorated portion (based on the number
of days of the

5

H#628229

--------------------------------------------------------------------------------

 

Executive’s employment during the year of termination) of the portion of the
Target Bonus  the Executive would have earned under Section 4(b) for the
applicable calendar year (less all applicable deductions), payable in a lump sum
on the first payroll cycle following January 1 of the year following the year in
which this Agreement is terminated.  For illustration, if the Executive’s
employment is terminated as of September 30 of a year and the Compensation
Committee determines that the Executive would be eligible for 70% of the Target
Bonus based on the Committee’s assessment of individual and corporate
performance during the year of termination, then the amount payable under this
paragraph would be the amount determined by multiplying 75% (i.e., a pro ration
reflecting ¾ of the year) by 70% of the Target Bonus for such year;

(3)provided that the Executive properly elects and maintains continued health
insurance coverage under the Company sponsored plan and provided further that
such benefits continue to be offered under the Company sponsored plan, the
Company shall reimburse the Executive in an amount equal to the cost of the
premium for such continued health insurance coverage at the same average level
and on the same terms and conditions which applied immediately prior to the date
of the Executive’s termination for the shorter of (a) 12 months from the date of
termination or (b) until the Executive obtains reasonably comparable coverage;
and

(4)each Equity Award held by Executive shall immediately vest and be exercisable
to the extent such Equity Award would have vested had Executive remained
employed by the Company for a period of 12 months from the date of termination
of this Agreement.  The Company and the Executive hereby agree that the Equity
Awards shall be deemed amended to the extent necessary to give effect to this
provision.     

(iii)Upon termination of this Agreement within twelve months following a Change
in Control or Corporate Transaction: (A) by the Executive pursuant to paragraph
5(b)(i), or (B) by the Company pursuant to paragraph 5(c)(i) or upon notice of
non-renewal of the Term given by the Company in any such case, Executive shall
be entitled to the following severance benefits, subject to execution of the
Release:

(1)the Company shall pay the Executive an amount equal to eighteen (18) months
of Executive’s then-current Base Salary (less all applicable deductions) payable
in a lump sum payment on the first regularly scheduled pay date of the Company
processed after the Executive has executed and delivered to the Company the
Release and any revocation period has expired;

(2)the Company shall pay the Executive an amount equal to one and one half (1.5)
times the Executive’s Target Bonus amount (less all applicable deductions)
payable in a lump sum payment on the first regularly scheduled pay date of the
Company processed after Executive has executed and delivered to the Company the
Release and any revocation period has expired;

(3)provided that the Executive properly elects and maintains continued health
insurance coverage under the Company sponsored plan, the Company shall reimburse
the Executive in an amount equal to one hundred percent (100%) of the cost of
the

6

H#628229

--------------------------------------------------------------------------------

 

premium for such continued health insurance coverage at the same average level
and on the same terms and conditions which applied immediately prior to the date
of the Executive’s termination for the shorter of (a) eighteen (18) months from
the date of termination or (b) until the Executive obtains reasonably comparable
coverage through an employer; and

(4)each Equity Award held by Executive at the time of termination shall
immediately vest and be exercisable until the final exercise date set forth in
the Equity Award. The Company and the Executive hereby agree that the Equity
Awards shall be deemed amended to the extent necessary to give effect to this
provision.

(e)Resignation as Officer and Director. Upon termination of this Agreement and
the Executive’s employment hereunder for any reason by either party, the
Executive shall be deemed to have resigned from all offices and positions the
Executive may hold with the Company at such time including without limitation
Board membership and/or positions as an officer of the Company.

(f)Payment in Lieu of Notice Period.  Upon the termination of this
Agreement:  (A) pursuant to the expiration of the Term based on a non-renewal
notice given by either party in accordance with paragraph 3(b); or (B) by the
Executive pursuant to paragraph 5(b)(i) or 5(b)(ii), the Company may, at its
sole election, pay the Executive an amount equal to Executive’s then-current
Base Salary for all or any portion of the applicable notice period required by
paragraph 3(b) or paragraph 5(b)(i) or 5(b)(ii) in lieu of all or any portion of
such notice period; provided, however, any such election by the Company shall
not be deemed to be a termination by the Company that invokes the obligations
set forth in Section 5(d)(ii) of this Agreement.  Notwithstanding the above, if
the Executive requests that Executive’s final day of employment occur prior to
the expiration of any applicable notice period and the Company consents, pay in
lieu of notice shall not be required.

6.Parachute Payment upon Corporate Transaction.

(a)In the event of a Corporate Transaction which results in a change (i) in the
ownership of effective control of the Company, or (ii) in the ownership of a
substantial portion of the assets of the corporation (within the meaning of
Section 280G of the Code and the regulations thereunder (“Section 280G”)) (a
“280G Change in Control”)  payments and benefits under this Agreement, together
with other payments and benefits provided to Executive by the Company
(including, without limitation, any accelerated vesting of stock options) (the
“Total Payments”) shall be made in accordance with this Section 6(a).  If all or
a portion of the Total Payments would constitute an “excess parachute payment”
within the meaning of Section 280G (the aggregate of such payments or portions
thereof) being hereinafter referred to as the “Excess Parachute Payments”), then
the Executive will be entitled to receive: (i) an amount limited so that no
portion thereof shall fail to be tax deductible under Section 280G of the Code
(the “Limited Amount”), or (ii) if the amount otherwise payable hereunder or
otherwise (without regarding to clause (i)) reduced by all taxes applicable
thereto (including, for the avoidance of doubt, the federal excise tax levied on
certain Excess Parachute Payments under Section 4999 of the Code (the “Excise
Tax”)) would be greater than the Limited Amount reduced by all taxes applicable
thereto, the amount otherwise payable hereunder.

7

H#628229

--------------------------------------------------------------------------------

 

(b)The determination as to whether the Total Payments include Excess Parachute
Payments and, if so, the amount of such Excess Parachute Payments, the amount of
any Excise Tax with respect thereto, and the amount of any reduction in Total
Payments shall be made at the Company’s expense by the independent public
accounting firm most recently serving as the Company’s outside auditors or such
other accounting or benefits consulting group or firm as the Company may
designate (the “Accountants”).  In the event that any payments under this
Agreement or otherwise are required to be reduced as described in Section 6(a),
the adjustment will be made, first, by reducing the amount of base salary and
bonus payable pursuant to Section 5(d)(iii)(1) and (2), as applicable; second,
if additional reductions are necessary, by reducing the payment of health
insurance premium due to Executive pursuant to Section 5(d)(iii)(3), as
applicable; and third, if additional reductions are still necessary, by
eliminating the accelerated vesting of time-based equity-based awards under
Section 5(d)(iii)(4), if any, starting with those awards for which the amount
required to be taken into account under Section 280G is the greatest.

(c)In the event that there has been an underpayment or overpayment under this
Agreement or otherwise as determined by the Accountants, the amount of such
underpayment or overpayment shall forthwith be paid to Executive or refunded to
the Company, as the case may be, with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code.

7.Proprietary Information Agreement.  The terms of the Proprietary Information
and Inventions Agreement by and between the Company and the Executive dated as
of the Effective Date, (the “Proprietary Information Agreement”) and any other
similar agreement regarding confidentiality, intellectual property rights,
non-competition or non-solicitation between the Company and the Executive, are
hereby incorporated by reference and are a material part of this Agreement. The
duration of Executive’s covenants set forth in Section 3 (nonsolicitation) and
Section 4 (covenant not to compete) of the Proprietary Information Agreement are
hereby amended to apply for eighteen months following the end of employment in
the event the Company makes the lump sum payment provided for under Section
5(d)(iii)(1).

 

8.Representations and Warranties.

 

(a)The Executive represents and warrants to the Company that the Executive’s
performance of this Agreement and as an employee of the Company does not and
will not breach any noncompetition agreement or any agreement to keep in
confidence proprietary information acquired by the Executive in confidence or in
trust prior to the Executive's employment by the Company.  The Executive
represents and warrants to the Company that the Executive has not entered into,
and agrees not to enter into, any agreement that conflicts with or violates this
Agreement.  

 

(b)The Executive represents and warrants to the Company that the Executive has
not brought and shall not bring with the Executive to the Company, or use in the
performance of the Executive's responsibilities for the Company, any materials
or documents of a former employer which are not generally available to the
public or which did not belong to the Executive prior to the Executive’s
employment with the Company, unless the Executive has obtained

8

H#628229

--------------------------------------------------------------------------------

 

written authorization from the former employer or other owner for their
possession and use and provided the Company with a copy thereof.

 

9.Indemnification by the Executive.  To the extent any of Executive’s actions or
inactions result in damages to the Company which are not covered under the
Company’s then existing indemnification provisions for officers, its Directors
and Officers insurance policy (or similar insurance contract), or would be
unlawful for the Company to indemnify, then the Executive shall indemnify and
hold harmless the Company, its directors, officers, stockholders, agents, and
employees against all claims, costs, expenses, liabilities, and lost profits,
including amounts paid in settlement, incurred by any of them as a result of the
material breach by the Executive of any provision of Section 2, 6 and/or  7 of
this Agreement.

10.Notices.  All notices, requests, consents, approvals, and other
communications to, upon, and between the parties shall be in writing and shall
be deemed to have been given, delivered, made, and received when:  (a)
personally delivered; (b) deposited for next day delivery by Federal Express, or
other similar overnight courier services; (c) transmitted via telefacsimile or
other similar device to the attention of the Board of Directors of the Company
with receipt acknowledged; or (d) three (3) days after being sent or mailed by
certified mail, postage prepaid and return receipt requested, addressed to the
Company at 900 North Point Parkway, Suite 200, Alpharetta, GA 30005 and to the
Executive at the Executive’s last listed address in the payroll records of the
Company.

 

11.Effect.  This Agreement shall be binding on and inure to the respective
benefit of the Company and its successors and assigns and the Executive and
Executive’s personal representatives.

 

12.Entire Agreement.  This Agreement and the Proprietary Information Agreement
and any other similar agreement regarding confidentiality, intellectual property
rights, non-competition or non-solicitation constitute the entire agreement
between the parties with respect to the matters set forth herein and supersede
all prior agreements and understandings between the parties with respect to the
same, including an employment offer letter dated July 3, 2018.  

 

13.Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provision.

 

14.Amendment and Waiver.  No provision of this Agreement, including the
provisions of this Section, may be amended, modified, deleted, or waived in any
manner except by a written agreement executed by the parties.

 

15.Section 409A Matters.  This Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
and the Treasury Regulations and other applicable guidance thereunder (“Section
409A”).  To the extent that there is any ambiguity as to whether this Agreement
(or any of its provisions) contravenes one or more requirements of Section 409A,
such provision shall be interpreted and applied in a matter that does not result
in a Section 409A violation.  Without limiting the generality of the above:  

9

H#628229

--------------------------------------------------------------------------------

 

 

(a)For clarity, the severance benefits specified in this Agreement (the
“Severance Benefits”) are only payable upon a “separation from service” as
defined in Section 409A.  The Severance Benefits shall be deemed to be series of
separate payments, with each installment being treated as a separate
payment.  The time and form of payment of any compensation may not be deferred
or accelerated to the extent it would result in an impermissible acceleration or
deferral under Section 409A.

 

(b)To the extent this Agreement contains payments which are subject to Section
409A (as opposed to exempt from Section 409A), the Executive’s rights to such
payments are not subject to anticipation, alienation, sale, transfer, pledge,
encumbrance, attachment or garnishment and, where applicable, may only be
transferred by will or the laws of descent and distribution.      

 

(c)To the extent the Severance Benefits are intended to be exempt from Section
409A as a result of an “involuntary separation from service” under Section 409A,
if all conditions necessary to establish the Executive’s entitlement to such
Severance Benefits have been satisfied, all Severance Benefits shall be paid or
provided in full no later than December 31st of the second calendar year
following the calendar year in which the Executive’s employment terminated
unless another time period is applicable.

 

(d)If the Employee is a “specified employee” (as defined in Section 409A) on the
termination date and a delayed payment is required by Section 409A to avoid a
prohibited distribution under Section 409A, then no Severance Benefits that
constitute “non-qualified deferred compensation” under Section 409A shall be
paid until the earlier of (i) the first day of the 7th month following the date
of the Executive’s “separation from service” as defined in Section 409A, or (ii)
the date of the Executive’s death.  Upon the expiration of the applicable
deferral period, all payments deferred under this clause shall be paid in a lump
sum and any remaining severance benefits shall be paid per the schedule
specified in this Agreement.

 

(e)The Company makes no representation that this Agreement will be exempt from
or compliant with Section 409A and makes no affirmative undertaking to preclude
Section 409A from applying, but does reserve the right to unilaterally amend
this Agreement as may be necessary or advisable to permit the Agreement to be in
documentary and operational compliance with Section 409A which determination
will be made in the sole discretion of the Company.  

 

16.Governing Law.  This Agreement will be governed by and construed according to
the laws of the Georgia as such laws are applied to agreements entered into and
to be performed entirely within Georgia between Georgia residents.

 

10

H#628229

--------------------------------------------------------------------------------

 

17.Consent to Jurisdiction and Venue.  Each of the parties agrees that any suit,
action, or proceeding arising out of this Agreement may be instituted against it
in the state or federal courts located in Georgia.  Each of the parties hereby
waives any objection that it may have to the venue of any such suit, action, or
proceeding, and each of the parties hereby irrevocably consents to the personal
jurisdiction of any such court in any such suit, action, or proceeding.

 

18.Counterparts.  This Agreement may be executed in more than one counterpart,
each of which shall be deemed an original, and all of which shall be deemed a
single agreement.

 

19.Headings.  The headings herein are for convenience only and shall not affect
the interpretation of this Agreement.

 

 

[The remainder of this page is intentionally left blank.]




11

H#628229

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

 

 

 

 

COMPANY:

 

 

 

 

 

 

 

 

 

Clearside Biomedical, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/George Lasezkay

 

 

 

 

 

George Lasezkay

 

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

/s/ Thomas Ciulla

 

 

 

 

 

Thomas Ciulla

 

 

12

H#628229